Krenzler, J.,
concurring. I concur with the majority that the order of Judge Kainrad was a Usurpation of judicial power and therefore invalid. I also concur in.the judg*356ment granting the permanent writ of prohibition but am compelled to make additional comment.
The underlying issue in this ease is whether a trial court may impose prior restrictions or restraints upon the news media in its reporting of criminal proceedings conducted in open court. It is noted that in this case we are not dealing with a court-imposed prior restraint or “gag order” against lawyers, court personnel, parties or witnesses to a case, but with a court-imposed prior restraint against the news media.
If a trial court has means at its disposal which will provide a fair trial for a criminal defendant, such trial court should not even consider imposing prior restraints upon the news media’s reporting of criminal trial proceedings.
It is well recognized that trial courts have the responsibility of insuring fair trials to defendants in criminal cases. This responsibility can be met by using the means and methods available to courts as outlined in the majority opinion; i. e., by changes of venue, continuances, jury instructions, exhaustive voir dire examinations and sequestration of juries. ;
While the news media have a. constitutional right to. report open court pre-trial and trial proceedings, it is presumed that the news media will act in a reasonable and responsible manner using self-imposed restraint so as not to interfere with a criminal defendant’s right to a fair trial.
If the courts and the media act reasonably, it would not be necessary for courts to decide whether the First or Sixth Amendment to the United States Constitution2 has precedence or priority over the other.
The respondent argues that court-imposed prior restraints- are valid as long as the trial is open to the news media and there is no restriction on reporting these events-at a later time. This argument in effect is that limited, tem*357porary prior restraints imposed by a court are valid. .At first blush this argument has appeal and appears to be a reasonable compromise. However, on closer examination, while the restraint may have the label of a limited or temporary prior restraint, such restraint is in fact a form of' court-imposed censorship. To condone court-imposed prior restraints upon the news media in reporting criminal cases, even though they be temporary and limited, is to condone-the beginning of unrestricted control of the news media.
While both the constitutional rights of freedom of the press and to a fair trial are important, in the event of a conflict, the First Amendment right to a free press must take precedence. In the balancing of values it is the right:of a free pre!ss that is paramount. If a “gag order” is imposed' on the news media, court-imposed censorship occurs. Clearly there is a violation of the First Amendment safeguard for freedom of the press. There is no means to remedy, this re-, striction against a free press. On the other hand, if a court does not impose a “gag order” on the news media, a violation of a defendant’s right to a fair trial may or may not result. Whether-or not a violation occurs will be determined, by the manner of news reporting by the media,- which should have complete freedom in reporting open court' proceedings-in a criminal trial. However, this complete freedom.in reporting must- be conducted- with the understanding that if carried to' excess it may jeopardize a defendant’s right to a fair trial.■ - • ;
If reporting is carried to such excess that it prejudices; the defendant’s right to a fair trial, a violation of. his con-'stitutional rights occurs and the result would be a- ''new trial. There the defendant would retrieve those .rights* lost by the unfair and prejudicial reporting. While such'a'.new-trial may inconvenience a defendant he is not ultimately prejudiced. Although in a small number of cases" a-'new trial will inevitably be necessary, this is a small p-riee to pay for á free and unfettered press. In other words; there’ is no alternative or relief when a violation of the First Amendment’ right to a free press occurs,- but there ■ is; an *358alternative and relief when a violation of. .a defendant’s right to a fair trial is occasioned.
As. to the issue of mootness, I strongly subscribe to the theory .that whenevér there aré matters of great public concern that may recur, they are not moot as to the general public although they may be technically moot as to the immediate parties in the ease. Under such circumstances, the court has discretion whether to invoke the mootness doctrine. Wallace v. University Hospitals of Cleveland (1961), 171 Ohio St. 487, 172 N. E. 2d 459.
This point is best illustrated by reference to In re Popp (1972), 33 Ohio App. 2d 22, 292 N. E. 2d 330 .(reversed in In re Popp [1973], 35 Ohio St. 2d 142, 298 N. E. 2d 529). This was an .action in habeas corpus and involved the issue of whether every person subject to-, civil commitment proceedings under R. C. 5122.11 to 5122.15 • should beafforded the benefit of counsel. On the date of the hearing-on the merits in the Court of Appeals, the relator was discharged from custody and the respondents.moved for dismissal on the basis of mootness. The Eighth District Court of Appeals overruled the motion to dismiss and held that ■whenever there are matters of great public concern that may recur, the court has discretion whether to consider the issue as moot.
'■ : The .Coux-t of Appeals then held that due' process guax'anteed by the Fourteenth Amendment to the United States Constitution requires that an alleged mentally; ill person be represented by counsel, either retained;.or■ appointed, in a hearing which may result ixi temporary or indefinite involuntary commitment under R. C. 5122.15.,
This’ court ackowledged the theory qf xqootness in In re Popp, supra (35 Ohio St. 2d 142), at page 144, but refused to apply it and reversed the Court :of Appeals in a 5 to 2 decision.
However, approximately one year later,in the case of In re Fisher (1974), 39 Ohio St. 2d 71, 313 N. E. 2d 851, this court was again faced with the identical'question presented iú In re Popp, supra, and held that habeas corpus *359will lie to determine whether a person was not afforded counsel and' thereby denied due process in non-criminal involuntary civil commitment proceedings 'undertaken: pur-' suant to E. C. 5122.15. It also held that in an involuntary' civil commitment proceeding under E; C. 5122.15, the due process clause of the Fourteenth Amendment to the United States Constitution requires that individuals subject to such proceedings are entitled to be represented by counsel, either retained or appointed.
Therefore; because of the foregoing and because the issue of the confrontation between the First and Sixth Amendments to the United States Constitution áre of great public importance and may recur, and because the broad order made by the trial court is still technically in effect, I do not consider the issues raised in this case as moot and would not apply the mootness doctrine.
Corrigan, J., dissenting. I would deny the writ for the reason that the question involved is now moot. The separate trials of McDaniels and Garduño have been concluded and each defendant has been convicted. So, the majority is intent on making a collateral determination of an'abstract question which no longer rests upon existing facts.
As this court held, back in 1910, in the case of Miner v. Witt, 82 Ohio St. 237, that if there is nothing left but a moot casé, it is not the duty of the court to answer moot questions. This is still the law of Ohio. See, also, Marsh v. Goldthorpe (1930), 123 Ohio St. 103; State, ex rel. Maysville Bridge Co., v. Quinlan (1931), 124 Ohio St. 658; State, ex rel. Hawke, v. Weygandt (1947), 148 Ohio St. 453; State, ex rel Moss, v. Clair (1947), 148 Ohio St. 642; E. W. Scripps Co. v. Fulton (1955), 164 Ohio St. 261; State, ex rel. Stefanick, v. Municipal Court (1970), 21 Ohio St. 2d 102.
These Ohio cases merely adhere t'o the rule' followed by the Supreme Court of the United States in cases that are moot, as expressed in Mills v. Green (1895), 159 U. S. 651 653, that, “ftlhe duty of this Court, as'of every *360©tlier judicial tribunal, is to decide actual controversies by a judgment which can ,be carried into effect and not to give, opinions'on .moot questions or abstract propositions,, or to declare principles or rules of .law which cannot, affect the matter in issue in.the.case before it.” See, also, Kimball v. Kimball (1899), 174 U. S. 158, 161, and California v. Sam Pablo & Tulare Railroad Co. (1893), 149 U. S. 308, 314.
.■ Obviously, the majority fashions its 'own rules for certain cases.
! .• ‘ Celebbez.ze and P. Brown, JJ., concur in the foregoing dissenting opinion.

The rights to free press and fair trial enunciated in the First , and Sixth Amendments to the United States Constitution are also enumerated in the Ohio Constitution at Article I,’ Sections 10 and 11.